Citation Nr: 0637871	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of right tonsil, tonsillar cancer, and throat 
cancer.

2.  Entitlement to service connection for cancer of larynx, 
trachea, carotid artery resection.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 with service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision rendered by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under VA regulations, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2006).

In the present case, the evidence shows that the veteran was 
diagnosed with squamous cell carcinoma of the tonsil in 1995 
with multiple subsequent recurrences spreading into his 
mouth, lymph nodes, and neck.  The cancer metastasized into 
his trachea and larynx.  While tonsillar cancer is excluded 
from the diseases subject to presumptive service connection 
on the basis of herbicide exposure, the question remains 
whether the disease was etiologically related to the 
veteran's active service. See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In support of his claim, the appellant has obtained medical 
opinions from Dr. C. L. Haskins, a private oncologist.  Dr. 
Haskins noted that the veteran had no prior history of 
cigarette smoking which is the most commonly associated 
historical finding in people with this cancer.  He went on to 
opined that it was a likely as not that the veteran's 
tonsillar cancer was related to Agent Orange exposure as his 
exposure to other carcinogens has been minimal.  Dr. Haskins 
did not provide a rationale for his opinion or cite any 
medical studies establishing a link between tonsillar cancer 
and herbicide exposure.  

In light of the foregoing, the Board is of the opinion that a 
VA medical opinion addressing the relationship between the 
veteran's cancer and his active military service would be 
probative.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should make arrangements for 
the claims folder to be reviewed by an 
oncologist.  Based upon the review of the 
claims folders and upon sound medical 
principles, the physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(fifty percent or better probability) 
that the veteran's tonsillar cancer is 
related to in-service exposure to 
herbicides, including Agent Orange.

The rationale for any opinion offered 
must also be provided.  If applicable, 
the examiner should be asked to provide 
citations for any medical text or 
treatises reviewed in connection with 
preparing the requested opinion.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. No 
action is required of the appellant until she is otherwise 
notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


